UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6529


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT FERDINAND ANNEHEIM, a/k/a Bobby,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:99-cr-00020-RLV-2)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Robert Ferdinand Anneheim, Appellant Pro Se.    Robert Jack
Higdon, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Robert Anneheim seeks to appeal the district court’s

order       denying      his   motion      for   reduction    of    sentence    under    18

U.S.C. § 3582 (2006).                 In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.           Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding         is    criminal     in    nature    and    ten-day       appeal    period

applies).          With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                            Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

                  The    district     court      entered    its    order    denying     the

motion for reduction of sentence on March 4, 2009.                              Anneheim

filed the notice of appeal on March 21, at the earliest, * after

the ten-day period expired but within the thirty-day excusable

neglect period.            Because the notice of appeal was filed within

the excusable neglect period, we remand the case to the district

court       for    the   court   to     determine    whether       Anneheim    has   shown

        *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                                 2
excusable neglect or good cause warranting an extension of the

ten-day appeal period.   The record, as supplemented, will then

be returned to this court for further consideration.

                                                       REMANDED




                                3